DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted December 5, 2019 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1 recites “the at least one blind opening” which lacks proper antecedent basis, and further claim 1 introduced “a plurality of blind openings” and “a corresponding blind opening”. It is unclear if the “at least one blind opening” is part of the “plurality of blind openings” or includes the “corresponding blind opening”. If claim 7 was amended to recite “the blind opening” or “at least one blind opening of the plurality of blind openings”, then the rejection would be overcome. If line 1 is amended to recite “at least one blind opening of the plurality of blind openings”, then the phrase “the blind opening” in line 2 should be amended to recite “the at least one blind opening” to be consistent with line 1. 
Claims 8-10 depend from claim 7 and contain its limitations, and therefore are rejected for the same reason.
	Claim 8, lines 1-2 state “the plurality of machined openings forms the blind opening opposite the fluid deflector” however, claim 1 introduced the “plurality of blind openings” as a separate feature than the “plurality of machined openings”. It is unclear how these can be considered the same feature. 
	The examiner notes paragraph 62 states the hole 152 (which is the machined opening according to paragraph 47) can be a blind hole. It appears claim 8 may be attempting to redefine the plurality of machined openings to also be blind openings. If this is the case, then the component should be given a unique name, such as “a second blind opening”. 
	For the purpose of examination, claim 8 will be treated as stating the plurality of machined openings forms a second blind opening opposite the fluid deflector. 
	Claim 10 depends from itself, which renders the claim indefinite since the scope is not fully defined. Claim 10 refers to the “joint cavity” which is introduced in claim 9, and therefore, for the purpose of examination, claim 10 will be treated as depending from claim 9. 
	Claim 11 recites “the at least one machined opening” however claim 11 depends from claim 1 which introduced “a plurality of machined openings”. The limitation lacks proper antecedent basis and it is unclear if the “at least one machined opening” is part of the plurality of machined openings or not. If claim 11 was amended to recite “at least one machined opening of the plurality of machined openings” or “the plurality of machined openings”, then the rejection would be overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 11, 12, and 15-19, as far as claim 8 is definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,672,727 to Field.
In Reference to Claim 1#
	Examiner’s comment: claim 1 recites the terms “cast” and “machined” which are both related to the method of making features of the invention. Such limitations are considered “product-by-process” limitations. From MPEP §2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 
In the instant case, a plurality of blind openings extend from the inner surface to within the outer wall and a plurality of openings extending from the outer surface and intersecting corresponding blind openings are within the outer wall. Prior art which shows both kinds of openings can anticipate the claim even if the openings are made by another method.
Field teaches:
	An airfoil (16) for a turbine engine comprising: 
an outer wall (34) having an outer surface (36) and an inner surface (38) bounding a hollow interior (40), the outer wall defining a pressure side (not numbered, see annotated Figure 3 below) and a suction side (not numbered, see annotated Figure 3 below) extending axially between a leading edge (not numbered, see annotated Figure 3 below) and a trailing edge (not numbered, see annotated Figure 3 below) and extending radially between a root (18) and a tip (top of blade in Figure 2); 
a plurality of blind openings (78) cast in the inner surface and terminating within the outer wall; and 
a plurality of machined openings (68) extending through the outer surface and each machined opening in the plurality of machined openings intersecting a corresponding blind opening in the plurality of blind openings (see column 5, lines 53-66, column 7, lines 14-25, and Figures 2, 3, and 7).

    PNG
    media_image1.png
    434
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    452
    media_image2.png
    Greyscale

In Reference to Claim 5#
Field teaches:
	The airfoil of claim 1 wherein at least some of the plurality of blind openings are arranged in rows or columns. Figure 2 shows a column of machined openings (68), which each have a corresponding blind opening (78). Therefore, there is a column of multiple rows of blind openings.
In Reference to Claim 7#
Field teaches:
	The airfoil of claim 1 wherein at least one blind opening terminates in a sloped surface (72) to form a fluid deflector (74) in the blind opening (see Figure 7). The surface 72 is perpendicular with respect to the blind opening and would deflect the cooling fluid toward the base 74 and toward the machined opening 68.
In Reference to Claim 8#
Field teaches:
	The airfoil of claim 7 wherein the plurality of machined openings forms a second blind opening opposite the fluid deflector. The plurality of machined openings do not extend through the outer wall, and therefore are considered blind openings. The machined openings (68) are positioned on the opposite side of the blind openings from the fluid deflector (74) (see Figure 7).
In Reference to Claim 9#
Field teaches:
	The airfoil of claim 7 wherein the fluid deflector can extend beyond the at least one blind opening to define a joint cavity (space between blind opening 78 and fluid deflector 74, see Figure 7).
In Reference to Claim 11#
Field teaches:
	The airfoil of claim 1 wherein the plurality of machined openings comprises a slot (68) (see Figure 2).
In Reference to Claim 12#
Field teaches:
	An airfoil (16) for a turbine engine comprising: 
an outer wall (34) having an outer surface (36) and an inner surface (38) bounding an interior (40), the outer wall defining a pressure side (not numbered, see annotated Figure 3 with the rejection of claim 1) and a suction side (not numbered, see annotated Figure 3 with the rejection of claim 1) extending axially between a leading edge (not numbered, see annotated Figure 3 with the rejection of claim 1) and a trailing edge (not numbered, see annotated Figure 3 with the rejection of claim 1) and extending radially between a root (18) and a tip (top of blade in Figure 2); 
at least one first blind opening (78) formed in the inner surface and terminating within the outer wall; and 
at least one second blind opening (68) extending through the outer surface and intersecting the at least one first blind opening (see column 5, lines 53-66, column 7, lines 14-25, and Figures 2, 3, and 7).
In Reference to Claim 15#
Field teaches:
	The airfoil of claim 12 wherein the at least one first blind opening comprises a plurality of first blind openings. Figure 2 shows a plurality of second blind openings (68) arranged in a column, and each second blind opening has a corresponding first blind opening. Therefore, there is a plurality of first blind openings.
In Reference to Claim 16#
Field teaches:
	The airfoil of claim 15 wherein the at least one second blind opening comprises a plurality of second blind openings (see Figure 2).
In Reference to Claim 17#
Field teaches:
	The airfoil of claim 16 wherein each second blind opening in the plurality of second blind openings intersect a corresponding first blind opening in the plurality of first blind openings (see column 7, lines 19-21). 
In Reference to Claim 18#
Field teaches:
	The airfoil of claim 15 wherein the plurality of first blind openings are arranged in rows or columns. Figure 2 shows a column of machined openings (68), which each have a corresponding blind opening (78). Therefore, there is a column of multiple rows of blind openings.
In Reference to Claim 19#
Field teaches:
	The airfoil of claim 12 wherein the second blind opening can include a fluid deflector (74) extending beyond the first blind opening to define a joint cavity (space between blind opening 78 and fluid deflector 74, see Figure 7).

Claim(s) 1, 3-5, 11, 12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,181,819 to Lee with additional evidence from US 4,672,727 to Field.
In Reference to Claim 1#
Examiner’s comment: claim 1 recites the terms “cast” and “machined” which are both related to the method of making features of the invention. Such limitations are considered “product-by-process” limitations. From MPEP §2113, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 
In the instant case, a plurality of blind openings extend from the inner surface to within the outer wall and a plurality of openings extending from the outer surface and intersecting corresponding blind openings are within the outer wall. Prior art which shows both kinds of openings can anticipate the claim even if the openings are made by another method.
Lee teaches:
	An airfoil (not shown, see column 3, lines 7-11) for a turbine engine comprising: 
an outer wall (10) having an outer surface (16) and an inner surface (14) bounding a hollow interior, the outer wall defining a pressure side and a suction side extending axially between a leading edge and a trailing edge and extending radially between a root and a tip; 
a plurality of blind openings (42) cast in the inner surface and terminating within the outer wall; and 
a plurality of machined openings (20) extending through the outer surface and each machined opening in the plurality of machined openings intersecting a corresponding blind opening in the plurality of blind openings (see column 3, lines 7-22, column 4, line 59 through column 5, line 3 and Figures 1 and 2).
	Regarding the airfoil, while Lee does not explicitly show the features of the airfoil, such as the hollow interior, pressure and suction sides, leading and trailing edges, root, and the tip, Lee does teach the outer wall can be “a portion of a component in a turbine engine, such as an airfoil, i.e., a rotating turbine blade” (column 3, lines 9-11). As evidenced by Field, it is well known in the art of gas turbines that turbine blades with internal cooling have a hollow interior, a pressure side, a suction side, a leading edge, a trailing edge, a root, and a tip. The examiner considers these features to be inherent in the teachings of Lee. 
In Reference to Claims 3 and 4#
Lee teaches:
	The airfoil of claim 1 wherein the plurality of machined openings forms an angle with the outer surface between 70 degrees and 110 degrees, and wherein the angle is 90 degrees (see annotated Figure 2 below). 

    PNG
    media_image3.png
    536
    622
    media_image3.png
    Greyscale

In Reference to Claim 5#
Lee teaches:
	The airfoil of claim 1 wherein at least some of the plurality of blind openings are arranged in rows. Figure 1 shows three rows of machined openings in a column. Each machined opening has a corresponding blind opening, and therefore the blind openings are also arranged in rows.
In Reference to Claim 11#
Lee teaches:
	The airfoil of claim 1 wherein the plurality of machined openings comprises a slot (22) (see Figure 1). 
In Reference to Claim 12#
Lee teaches:
	An airfoil (not shown, see column 3, lines 7-11) for a turbine engine comprising: 
an outer wall (10) having an outer surface (16) and an inner surface (14) bounding an interior, the outer wall defining a pressure side and a suction side extending axially between a leading edge and a trailing edge and extending radially between a root and a tip; 
at least one first blind opening (42) formed in the inner surface and terminating within the outer wall; and 
at least one second blind opening (20) extending through the outer surface and intersecting the at least one first blind opening (see column 3, lines 7-22, column 4, line 59 through column 5, line 3 and Figures 1 and 2).
	Regarding the airfoil, while Lee does not explicitly show the features of the airfoil, such as the interior, pressure and suction sides, leading and trailing edges, root, and the tip, Lee does teach the outer wall can be “a portion of a component in a turbine engine, such as an airfoil, i.e., a rotating turbine blade” (column 3, lines 9-11). As evidenced by Field, it is well known in the art of gas turbines that turbine blades with internal cooling have a hollow interior, a pressure side, a suction side, a leading edge, a trailing edge, a root, and a tip. The examiner considers these features to be inherent in the teachings of Lee.
In Reference to Claim 14#
Lee teaches:
	The airfoil of claim 12 wherein the at least one second blind opening forms an angle with the outer surface between 70 degrees and 110 degrees. The second blind opening forms an angle of 90 degrees (see annotated Figure 2 with the rejection of claim 3 above). 
In Reference to Claim 15#
Lee teaches:
	The airfoil of claim 12 wherein the at least one first blind opening comprises a plurality of first blind openings. Each second blind opening (20) has a corresponding first blind opening (42). Figure 1 shows three second blind openings (see Figures 1 and 2). 
In Reference to Claim 16#
Lee teaches:
	The airfoil of claim 15 wherein the at least one second blind opening comprises a plurality of second blind openings (see Figures 1 and 2).
In Reference to Claim 17#
Lee teaches:
	The airfoil of claim 16 wherein each second blind opening in the plurality of second blind openings intersect a corresponding first blind opening in the plurality of first blind openings (see Figure 2).
In Reference to Claim 18#
Lee teaches:
	The airfoil of claim 18 wherein the plurality of first blind openings are arranged in rows or columns. Figure 1 shows three rows of machined openings in a column. Each machined opening has a corresponding blind opening, and therefore the blind openings are also arranged in rows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,672,727 to Field as applied to claims 9 and 19 above, and further in view of Figure 4 of Field.
In Reference to Claims 10 and 20
Field teaches:
	The airfoils of claims 9 and 19 comprising the joint cavity (see Figure 7).
Field fails to teach:
	The joint cavity has a semi-circular shape. Figure 7 of Field shows the base 74 has a flat back wall with rounded corners.
Figure 4 of Field teaches:
	The outer wall (34) has a machined, blind opening (54) which intersects a second opening (60) and forms a joint cavity (55), wherein the joint cavity has a semi-circular shape (see column 5, line 67 through column 6, line and Figure 4). 

    PNG
    media_image4.png
    365
    751
    media_image4.png
    Greyscale

	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the airfoil of Figure 7 of Field by re-shaping the joint cavity to have a semi-circular shape as taught by Figure 4 of Field which is a simple substitution which would yield predictable results. In this case, the predictable result is a rounded end wall of the joint cavity which redirects the cooling air toward the machined opening. 

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,672,727 to Field as applied to claims 1 and 12 above, and further in view of case law.
In Reference to Claims 2 and 13
Field teaches:
	The airfoil of claim 1 wherein the plurality of machined openings forms an angle with the outer surface.

    PNG
    media_image5.png
    343
    493
    media_image5.png
    Greyscale

Field fails to teach:
	The angle is between 5 degrees and 40 degrees. Field does not explicitly teach the angle. 
The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, Field teaches the machined opening forms an angle with the outer surface. The angle is an acute angle. Field teaches a second machined opening (54) which has an angle which is no greater than 40 degrees “such that the coolant becomes entrained in the boundary layer” and provides a thermal barrier between the airfoil surface and the hot gas (column 4, lines 23-32).
One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the airfoil of Field by sizing the angle to be between 5 degrees and 40 degrees in view of case law for the purpose of ensuring the cooling air flow joins the boundary layer to form a protective layer from the hot gas.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,672,727 to Field as applied to claim 1 above, and further in view of US 4,669,957 to Phillips.
In Reference to Claim 6
Field teaches:
	The airfoil of claim 1 comprising the plurality of blind openings.
Field fails to teach:
	At least some of the plurality of blind openings are arranged in different densities. 
Phillips teaches:
	An airfoil formed of a plurality of wafers (38) stacked together, the airfoil having a plurality of blind openings (58) which intersect with a channel (50) which is connected to a slot (48), wherein the blind openings are arranged in different densities (see column 5, lines 25-56, column 6, lines 26-35, and Figures 3 and 5). Phillips teaches half of each blind opening can be formed by a wafer, and two adjacent wafers form a blind opening (column 6, lines 30-33). Phillips further teaches “there need not be a metering passage 58 at every instance” (column 6, lines 33-34). For an embodiment without a portion of a metering passage in every wafer, the density (number of passages per unit area) would be decreased in the sections of the blade without the metering passages. Therefore, the blind openings would have different densities along the span of the airfoil.
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the airfoil of Field by arranging the blind openings in different densities as taught by Phillips as both references are directed to gas turbine airfoils having cooling passages, and for the purpose of controlling the efficiency of the cooling by controlling the amount and location of the cooling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,957,810 to Musto teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall. US 9,328,616 to Heselhaus teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall. US 8,057,182 to Brittingham teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall. US 7,351,036 to Liang teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall. US 6,234,755 to Bunker teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall. US 4,726,735 to Field teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall. US 4,676,719 to Auxier teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall. US 10,563,517 to Xu teaches an airfoil comprising an outer wall having a blind opening connected to a second opening through the wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/Sabbir Hasan/Primary Examiner, Art Unit 3745